Citation Nr: 1713387	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  12-04 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disorder (claimed as right knee pain).

2.  Entitlement to service connection for right shoulder disorder (claimed as right shoulder pain).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sopko, Counsel



INTRODUCTION

The Veteran served on active duty from August 1989 to August 2009.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO").


FINDINGS OF FACT

1. No medical provider has diagnosed the Veteran with a right knee disorder.

2. No medical provider has diagnosed the Veteran with a right shoulder disorder.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016). 

2. The criteria for entitlement to service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, VA has obtained the Veteran's service records, VA treatment records, and private treatment records and associated them with the claims file.  

VA has also assisted the Veteran by examining him in April 2009 and May 2014.  The Board remanded the claims in 2014 for new examinations because it found a) it was unclear if the 2009 examiner had access to the Veteran's service treatment records (STRs) when he opined on the right knee claim, and b) the Veteran submitted a November 2010 MRI for his shoulder that the examiner could not have considered.  However, the Board finds the 2009 examination report was adequate for the limited purpose of opining on whether the Veteran had current disabilities.  Additionally, the 2014 examination was adequate for rating purposes because the examiner conducted an interview and clinical evaluation, and review of the Veteran's medical history and records.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service Connection - In General

The United States Court of Appeals for the Federal Circuit held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) ((quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)). 

Right Knee

In April 2009, the VA examiner noted "the claimant reports being diagnosed with right knee pain," and "the condition has existed for 11 years."  VA x-rayed the Veteran's right knee, and the findings were "within normal limits."  Accordingly, the examiner found there "is no diagnosis because there is no pathology to render a diagnosis."

In May 2014, the VA examiner extensively excerpted the Veteran's STRs and post-service treatment records in his report.  "Imaging study of the right knee, obtained at the time of clinical examination, showed: 'Intact osseous and articular structures; joint spaces are well preserved; no evidence of acute fracture or dislocation; no joint effusions, loose bodies or chondrocalcinosis; no erosions or degenerative changes are seen.'"  Indeed, "imaging study was read as normal - that is no malalignment of patella, no degenerative changes."  The examiner further explained that, based on the STRs, the "veteran had chondromalacia patella, right knee during military service which was likely an acute condition, resolved with change of exercise regimen.  There is no documentation to support that there is chronicity of symptomatology of this condition."  Given the foregoing, the examiner could not "determine the presence of a CURRENT right knee condition."

As mentioned above, the first prong of a service connection claim is a current disability.  The evidence does not demonstrate that the Veteran has had a diagnosis of chronic disability affecting the right knee during the pendency of the appeal.  Pain, by itself, is not a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Moreover, the U.S. Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the Board must deny the claim.

Right Shoulder

In April 2009, the VA examiner noted "the claimant reports being diagnosed with right shoulder pain," and "the condition has existed for 8 years."  VA x-rayed the Veteran's right shoulder, and the findings were "within normal limits."  Specifically, there were "no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement."  Accordingly, the examiner found there "is no diagnosis because there is no pathology to render a diagnosis."

In May 2014, the VA examiner extensively excerpted the Veteran's STRs and post-service treatment records in his report.  First, his December 2009 MRI, which Dr. H ordered, showed a "Normal shoulder MRI without internal derangements; normal rotator cuff; minimal to mild lateral downsloping of acromion."  Second, "imaging study of the right shoulder, obtained at the time of clinical examination, showed: 'A.C. and glenohumeral joints are well preserved; no evidence of acute fracture or dislocation; no erosions or degenerative changes are seen.'"  Third, the examiner explained that, while the Veteran was diagnosed with tendonitis in 1997 and 2001 in service, "there is no documentation to support that there is chronicity of symptomatology of this condition."  Given the foregoing, the examiner could not "determine the presence of a CURRENT right knee condition," especially as "range of motion testing did not reveal any significant abnormalities, and imaging study of right shoulder was read as normal."

As mentioned above, the first prong of a service connection claim is a current disability.  The evidence does not demonstrate that the Veteran has had a diagnosis of chronic disability affecting the right shoulder during the pendency of the appeal.  Pain, by itself, is not a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Moreover, the U.S. Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the Board must deny the claim.


ORDER

Entitlement to service connection for a right knee disorder (claimed as right knee pain) is denied.

Entitlement to service connection for right shoulder disorder (claimed as right shoulder pain) is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


